REED IN
                                 No. 05-12-01002-CR                    ~H.COURT OF APPEALS


QUINTIN LANG

                                                      COURT OF APPEALS

THE STATE OF TEXAS                                    AT DALLAS.,. TEXAS


      MOTION TO ORDER THE COURT REPORTER TO CORRECT
                INACCURACIES IN THE RECORD


TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Quintin Lang, Appellant in this cause, by and through his

duly appointed attorney on appeal, and requests that this Court order the court

reporter to correct Inaccuracies the record filed in this Court.



      Appellant was convicted of manslaughter and sentenced to 2 years’

imprisonment. Appellant’s Brief is filed simultaneously with this Motion. This

case is not yet set for submission.

                                          II.

      During the briefing process, the undersigned attorney identified several areas

where n she believes the record is inaccurate. Specifically, these are as follows:

      1) The reporter’s record as filed often refe.rences a "squid" mark.
      (RR4: 16, 17, 114, 142, 151,181). The undersigned attorney, based on
      both the context of the reference and on independent research, has
       formed the option that these should be "skid" marks. This is an error
       which the court reporter should be required to correct.

       2) The reporter’s record as led often references a "yar" marks. (RR4:
        142, 15 I, 152). The undersigned attorney, based on both the context
       of the reference and on independent research, has formed the option
       that these should be "tire" marks. This is an error which the court
       reporter should be required to correct.

       3) The reporter’s record as filed twice references a Mr. Morales. This
      appears to be a typographical error the reporter’s record, as
      clear from the context that the witness being questions is talking about
      Mr. Morrell.

These naccuracles should be corrected to conform the reporter’s record to what

occurred in the trial court. TEX. R. APP. P. 34.6 (e).

                                          III.

      The undersigned attorney has placed four telephone calls to the court

reporter, Belinda Baraka, between January 30 and February 5, 2013, with the intent

of discussing these lnaccurac es As of the date of this motion, none of these

telephone calls have been returned.

                                          IV.

      This Motion brought so that the appellate record can be corrected to read

as accurately as possible.

      WHEREFORE, Appellant requests this Court order the court reporter to

correct naccurac es the record and to file a corrected record in this Court.



                                           2
                                                 Respectfully submitted,



Lynn Richardson                                             A. Drew
Chief Public Defender                            Assistant Public Defender
Dallas County, Texas                             State Bar No. 06117800
                                                 Frank Crowley Courts Building
                                                 133 N. Riverfront Blvd., LB-2
                                                 Dallas, Texas 75207-4399
                                                 (214) 875-2360 (phone)
                                                 (214) 875-2363 (fax)
                                                 Kathi.Drew@dallascounty.org


                        CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the
Dallas County Criminal District Attorney’s Office (Appellate Section), 133 N.
Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by hand delivery on
February 6, 2013



                                                           A. Drew




                                       3